

 
Execution Copy 

--------------------------------------------------------------------------------

 

Employment Agreement
 
Effective as of 11th August, 2008
 
By and Among:
HOMI Israel Ltd., a private, limited liability company, incorporated and
existing under the laws of Israel, Company No. 512482787, whose address for the
purposes of this Agreement shall be c/o Linor Labandter, 100 Levi Eshkol Street,
Tel-Aviv 69361, Fax: 03-6992368, email: LinorLabandter@my-homi.com, with a
mandatory copy to Adv. Aryeh Reif, 17-4 Yitzchak Rabin Road, Bet Shemesh 99585,
Fax: 02-9997993, email: Aryeh@ReifLaw.com (“Employer”);

 
And:
Daniel Cohen, I.D. 065409013, whose address for the purposes of notices sent
under this Agreement shall be 10 Iris Street, P.O.B. 4591, Caesarea, 38900, fax:
04-636-2232, email: DanielCohen@my-homi.com; (“Manager”);

 
Whereas:
Employer is engaged in the development, manufacture and supply of computerized
minibars, and in the supply of services relating to minibars and/or other
appliances containing food and/or drink and/or other products; and

 

*Whereas:
Employer wishes to employ Manager in the position specified in Exhibit A’ to
this Agreement (hereinafter: the “Position”) in reliance upon the
representations and undertakings of Manager as set forth herein; and

 
Whereas:
Manager declares that he possesses the know-how, the experience, the abilities
and the skill that are required in order to fulfill Manager’s duties in the
Position to Employer’s satisfaction; and

 
Whereas:
Manager declares that there is no bar, legal, contractual or howsoever
otherwise, to Manager’s (i) entering into this Agreement, (ii) being employed by
Employer pursuant hereto and (iii) fulfilling all of Manager’s duties in the
Position; and

 
Whereas:
A material and advance condition of Employer’s employing Manager under this
Agreement is Manager’s undertaking to maintain the Trade Secrets (as defined
below) in strict confidence, as set forth in this Agreement;

 
Whereas:
Manager confirms that he is familiar with the HOMI Companies (as defined below),
their products, services, procedures, financial situation and managers,
including the recent appointments of senior managers, and believes that he will
be able to use this knowledge, together with his accumulated experience, in
order to promote HOMI Companies’ best interests and performance, in his capacity
in the Position;

 
Whereas:
The Parties wish to define and establish the terms and conditions which will
apply to their relations for the duration of Manager’s employment by Employer,
all as set forth in this Agreement, including any and all Appendices hereto
(hereinafter: the “Agreement”);

 
 
Therefore, the parties have made condition and agreed as follows:
 
 
2
Employment Agreement
HOMI Israel – Daniel Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
1.  
Appointment; Duration; Terms of Employment

 
1.1  
Subject to the terms hereof, Employer agrees to employ Manager as a salaried
employee, in the Position and Manager hereby accepts the appointment, under and
subject to the terms and conditions of this Agreement. Manager hereby agrees to
serve in the Position, or in any other position or capacity to which he may be
elected or appointed by Employer from time to time.

 
1.2  
Manager’s employment with Employer shall be deemed to have commenced as of the
date of this Agreement, and shall continue until duly terminated in accordance
with the provisions hereof.


 
*1.3  
The terms of salary and other compensation to which Manager will be entitled
during the period of employment are set forth in Exhibit A’ attached hereto. The
provisions contained in Exhibit A’ constitute an exhaustive list of Manager’s
rights and entitlements vis a vis Employer.

 
1.4  
Employer shall be entitled, in its discretion and from time to time, to amend
work procedures relating to the Position and/or Manager’s place of work,
including the possible full-time and/or part-time, temporary and/or permanent
transfer of Manager’s employment to one or more affiliated companies of Employer
(each, an “Affiliate”), in which case any such affiliate may also be designated
by Employer as being included in the definition of “Employer” herein, all the
foregoing in accordance with Employer’s needs and without prejudice to Manager’s
statutory rights, and each such designated Affiliate shall then be entitled to
require Manager to fulfill Manager’s undertakings and obligations herein.

 
2.  
Manager’s Representations and Undertakings

 
Manager represents, confirms and undertakes that:
 
2.1  
the very best of Manager’s time, energy and abilities will be dedicated to
performing all of the duties which will be assigned to Manager by Employer from
time to time during the course of Manager’s employment with Employer, all
subject to the scope of the Position as set forth in Exhibit A’;

 
2.2  
the Position will be filled by Manager, and all of the duties assigned to
Manager in the course of Manager’s employment with Employer will be discharged,
with dedication and skill, in accordance with the procedures and directions
which will be established by Employer from time to time;

 
2.3  
the duties assigned to Manager in the course of employment with Employer shall
be discharged by Manager in good faith and with integrity, for the good of
Employer and its Affiliates alone, and Manager will refrain from any action
which could harm Employer and/or any Affiliate, or cause any kind of damage to
Employer and/or any Affiliate, and/or their assets, interests, reputation and/or
goodwill, in any way whatsoever;

 
2.4  
Manager will perform and execute all Manager’s duties as directed by Employer,
it being acknowledged and agreed that Employer may, from time to time, extend or
curtail precise duties and job expectations of Manager; without limitation,
Manager will carry out such directions as are issued in writing by Employer;

 
2.5  
other than as set forth in Exhibit A’, Manager will not be permitted to receive
any payment, consideration, reward or other benefit, whether monetary or
otherwise, in respect of Manager’s employment with Employer or howsoever in
connection therewith, from any person or entity whatsoever, including Employer
and/or any of Employer’s customers and/or suppliers;

 
 
3
Employment Agreement
HOMI Israel – Daniel Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
2.6  
Manager is aware that, during the course of employment with the Employer,
important and valuable equipment which is used by Employer in the conduct of its
business may be placed under Manager’s care and/or control; and Manager
undertakes to take excellent care of all such equipment and to prevent any
damage or loss to the equipment (except for reasonable wear and tear), for the
duration of Manager’s employment with the Employer;

 
2.7  
he will promptly disclose to the Board of Directors of HOMI Inc (as defined
below) full details of any material business transaction concerning Employer, or
any other matter coming to his attention or knowledge that may affect the
interests of Employer; Manager shall regularly and periodically make available
to Employer full information about any and all matters affecting the business of
Employer in which he may be or become involved and any acts he may perform,
whether for or on his own behalf or on behalf of Employer;

 
2.8  
in respect of all periods up to the date of this Agreement, he received all sums
and all benefits, of any kind whatsoever, which he may at any time have been
entitled, directly and/or indirectly, to receive from Employer and/or from any
Affiliate, and Manager neither has, nor shall have, and Manager hereby waives,
all manner of claims, demands, causes and/or grounds of action, of any kind
whatsoever, against Employer and/or any Affiliate, howsoever in respect of all
periods up to the date of this Agreement and Manager hereby indemnifies and
holds harmless Employer and all its Affiliates and their respective
shareholders, directors and officers, from and against any and all damages which
they may sustain, including, without limitation, reasonable legal fees and/or
any other expense which they may incur, as a result of breach of Manager’s
representations and/or undertakings and/or waiver under this Sub-Section 2.8.

 
3.  
HOMI Companies

 
Employer is indirectly owned by Hotel Outsource Management International, Inc.
(“HOMI Inc”), which owns and/or will own, directly or indirectly, shares in a
number of companies, around the world, all of which shall be deemed Affiliates
for the purposes of this Agreement (collectively with Employer, “HOMI
Companies”). Notwithstanding the definition of the Position in Exhibit A’, it is
hereby acknowledged and agreed by the Parties that employment relations will
exist solely between Employer and Manager and that no employment relations will
exist, at any time during the duration of this Agreement, between Manager and
any other of the HOMI Companies, unless such relations are established by a
written employment agreement, approved by the Board of Directors of the relevant
HOMI Company and signed by that HOMI Company’s authorized signatories, who shall
not have a personal interest in the matter. Manager hereby acknowledges that
Employer’s willingness to pay the salary and benefits set forth in Exhibit A’ is
inter alia in reliance upon the provisions of this Section 3 above, and it is
agreed that it is the intention of both Parties that the total amount of salary
and benefits to which Manager will be entitled, from any and all HOMI Companies,
in respect of all duties relating to HOMI Companies, will not exceed the salary
and benefits set forth in Exhibit A’. Manager hereby confirms that any and all
claims which Manager may at any time have, howsoever in connection with this
Agreement and/or with the filling of the Position, can be brought against
Employer alone, but cannot under any circumstances be brought against any other
HOMI Company and/or Affiliate, and Manager hereby waives any and all such claims
against all other HOMI Companies and Affiliates, and Manager hereby indemnifies
and holds harmless Employer and all its Affiliates and their respective
shareholders, directors and officers, from and against any and all damages which
they may sustain, including, without limitation, reasonable legal fees and/or
any other expense which they may incur, as a result of breach of Manager’s
undertakings and/or waiver under this Section 3.
 
 
4
Employment Agreement
HOMI Israel – Daniel Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
4.  
Confidentiality; Ownership of Rights

 
4.1  
Manager represents that he is aware that, in the context of and/or in the course
of and/or as a result of Manager’s employment with Employer and/or howsoever
otherwise, information and/or documents and/or trade secrets and/or commercial
secrets of HOMI Companies, may become known to Manager (jointly and severally
hereinafter: “Trade Secrets”), and Manager undertakes, as an integral and
fundamental condition of Employer’s willingness to hire Manager, to maintain in
strictest confidence any and all Trade Secrets that may become known to Manager,
and to refrain from making any use thereof, other than in the context of
discharging Manager’s duties in the Position and for the purpose of fulfilling
Manager’s undertakings towards Employer as set forth herein, and to the best
interests of the HOMI Companies alone.

 
4.2  
Without limitation to the generality of other related provisions herein, Manager
specifically undertakes not to disclose any information howsoever relating to
HOMI Companies’ activity to any third party whatsoever.

 
4.3  
In addition to the provisions of this Section 4 above, and without derogating
therefrom, Manager confirms and agrees that all documents and/or other material
which may be given to Manager or otherwise be in Manager’s possession in the
context of and/or in the course of and/or as a result of Manager’s employment
with Employer, is the property of HOMI Companies and, for as long as such shall
be in Manager’s possession, Manager shall look after it in such way as to ensure
that no unauthorized use may be made of it. Any and all such documents and/or
material shall be returned to Employer by Manager forthwith upon their no longer
being need by Manager in furtherance of Manager’s duties herein, or upon
Employer’s first demand, whichever comes sooner, without Manager retaining any
copy thereof.

 
4.4  
Manager represents and confirms that Manager is aware and agrees, that Employer
and/or other HOMI Companies shall be the owner of all of the rights in and to
all of the fruits of Manager’s labor and all of the work product, of any kind
whatsoever, that are related and/or that pertain, directly or indirectly, to
Manager’s work hereunder (hereinafter: “Work Product”), and Manager undertakes
not to make any use whatsoever, at any time whatsoever, of the Work Product, or
any part thereof, other than solely for HOMI Companies’ benefit and in the
context of Manager’s work for Employer under the terms hereof. For avoidance of
doubt, it is hereby stipulated that any and all Work Product, and any and all
information relating, directly or indirectly, to any and all Work Product, shall
for all intents and purposes be deemed to be Trade Secrets. In the event of any
dispute arising between the Parties as to the inclusion of any item within the
definition of Work Product as defined above, the burden of proof shall rest with
Manager alone, and until such time as Manager may, if at all, convince Employer
that it is not Work Product, Manager undertakes to treat it as Work Product, and
all the provisions hereof applying to Work Product shall also apply in such
case.

 
4.5  
For avoidance of any doubt, it is hereby stipulated that all Work Product will
be the property of Employer and/or HOMI Companies alone, and Manager shall not
be entitled to any consideration or benefit, of any kind whatsoever, in
connection with such Work Product, over and above Manager’s wages as defined
herein, and Employer and HOMI Companies will be entitled to take, or refrain
from taking, whatever action they see fit in relation to such Work Product, in
their discretion, without the need to provide the reasons behind their decision,
or to update Manager as to their decisions. Manager undertakes to sign any
document that may be presented to Manager by Employer, such as may reasonably
and customarily be required in order to implement and give effect to the
provisions of Sections 4.4 and 4.5 above, including, without limitation,
assignments and/or transfers of patents, copyright and/or any other similar
right.

 
 
5
Employment Agreement
HOMI Israel – Daniel Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
4.6  
It is acknowledged that Manager will likely become acquainted with sensitive and
classified Trade Secrets and Work Product in the course of Manager’s relations
with HOMI Companies under this Agreement as mentioned in this Section 4 above.
It is further acknowledged that such Trade Secrets and Work Product would give
HOMI Companies’ competitors an unfair and unlawful advantage in trade, and that
HOMI Companies’ business is based, and fundamentally dependent, on the continued
secrecy of such Trade Secrets and Work Product. Such Trade Secrets and Work
Product are proprietary to, and owned exclusively by HOMI Companies, and
unauthorized disclosure and/or use of such Trade Secrets and/or Work Product
would be very likely to cause material damage to HOMI Companies. With all of the
foregoing in mind, Manager hereby undertakes, in addition to, and without
derogating from Manager’s non-disclosure undertakings, in order to reduce the
risk of unauthorized disclosure and/or use of Trade Secrets and/or Work Product,
that Manager will not, at any time during the Term of this Agreement and for a
further period of 12 (twelve) months following termination of this Agreement,
for whatever reason, either personally or by means of any person and/or entity
acting on Manager’s behalf and/or howsoever otherwise, directly or indirectly,
do any of the following:

 
a.  
be employed by, consult to, participate in, or howsoever be connected with any
Competitor of Employer, where “Competitor” means any entity engaged in competing
activity in the field of development, manufacture and/or supply of computerized
minibars, and/or in the supply of services relating to minibars and/or other
refrigerators containing food and/or drink and/or other products, in any country
in which HOMI Companies have any business interest and/or activity;

 
but only where Manager’s said activity is in the same or similar fields in which
Manager was actually engaged by Employer and/or in relation to which Manager was
in possession of and/or had access to Trade Secrets and/or Work Product.
 
4.7  
If Manager shall directly or indirectly perform any of the activities specified
in Section 4.6a above during the period of restriction specified in Section 4.6
above, then Manager undertakes to pay to Employer a sum equal to 35% of all
income generated by such activities, for as long as such activities continue,
without prejudice to all other rights and entitlements of Employer in such
circumstances, pursuant to this Agreement and to applicable law.

 
4.8  
Manager hereby covenants and agrees that, at all times during the term of his
employment with Employer, and for a period of five (5) years following its
termination, Manager will not directly or indirectly solicit any employees of
Employer and/or of any of the HOMI Companies to encourage or otherwise entice
said employees to leave the employ of Employer or HOMI Companies.

 
4.9  
Manager undertakes to make every reasonable effort to prevent any conflict of
interest arising between his employment with Employer and activities and/or
transactions involving his close relatives.

 
4.10  
Employer and Manager acknowledge that they are familiar with the present and
proposed operation of the Employer and agree and confirm that the restrictive
covenant set forth in this Section 4 is reasonable with respect to its subject
matter, duration and application.

 
4.11  
The provisions of this Section 4 are intended to supplement, and not derogate
from, Employer’s rights under applicable law, and these provisions shall remain
in full and binding effect for the entire duration of this Agreement and for an
unlimited period following the termination or cancellation of this Agreement at
any time and under any circumstances.

 
 
6
Employment Agreement
HOMI Israel – Daniel Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
5.  
Set-Off

 
5.1  
For the entire duration of Manager’s employment by Employer, and at any time
following its termination, Employer shall, to the fullest extent permitted by
law, have an absolute right, exercisable at its sole discretion, to withhold
payment of any moneys owed to Manager, including salary, indebtedness or other
monetary compensation of whatever kind or nature, and to offset and deduct
therefrom (to the extent available), the full amount of any moneys which
Employer has expended or may be required to expend in payment of sums which
might arise out of or relate to the intentional or gross negligent acts of
Manager, misrepresentations of or fraud by Manager, including (i) recovering any
Employer property in Manager’s possession or improperly disposed by Manager,
(ii) any money damages (whether compensatory, punitive or otherwise) paid under
court order or by way of compromise and settlement of claims, (iii) court costs
and reasonable attorney's fees, and (iv) fines or penalties imposed by any
government agency or action, statute, or judicial decree.

 
5.2  
Nothing in the foregoing remedies shall be deemed to limit or prevent the
exercise by Employer of any other available rights and remedies.

 
6.  
Termination

 
6.1  
The Manager’s employment pursuant to this Agreement may be terminated by the
Parties as follows:

 
a.  
During the first eighteen months of employment hereunder (the “Initial Term”),
neither Party may terminate this Agreement other than pursuant to Section 6.1c
below.

 
b.  
After the Initial Term, either Party may terminate this Agreement without cause,
at any time, upon the provision of 120 days prior written notice to the other
Party.

 
c.  
In the event of violation by Manager of any material term of this Agreement,
including any act of gross misconduct adversely affecting the business of
Employer, conviction of a crime of moral turpitude or sentencing to a prison
term, repeated and unexcused absenteeism  or tardiness, or any act of dishonesty
or disloyalty constituting a violation of Manager’s trust or fiduciary
responsibility toward Employer - immediately upon the provision of written
notice. In this event, to the full extent allowable by law, Manager will not be
entitled to advance notice compensation or any other kind of compensation on
account of said termination.

 
6.2  
Upon termination of Manager’s employment, Manager agrees, upon request by
Employer, to hand over the Position to his replacement in an orderly manner as
determined by Employer.

 
7.  
Material Provisions and Injunctive Relief

 
7.1  
It is hereby agreed that paragraphs 2 and 4 herein are Material Provisions.

 
7.2  
In the event of actual or threatened breach of any Material Provision herein,
the Parties expressly agree that Employer shall be entitled to obtain a
preliminary restraining order and injunction restraining and enjoining Manager
and each and every other person, firm, organization, association, or corporation
associated with the breach from violating these provisions.  Nothing in this
Agreement or the provisions hereof shall be construed so as to prohibit Employer
from pursuing any other available remedy for such breach, including, without
limitation, payment of compensatory damages. The parties agree that should
Manager be found in violation of the above provisions, he shall be liable for
payment of reasonable costs and attorneys fees incurred by Employer in enforcing
its rights.

 
 
7
Employment Agreement
HOMI Israel – Daniel Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
8.  
Assignment

 
The duties and obligations of employment are personal to Manager, who shall have
no right to assign his rights or delegate his duties under this Agreement to any
other party. Nothing in this paragraph shall be construed as limiting the right
of Employer to assign this Agreement or any of its rights or delegate its duties
hereunder, and such assignment will not be construed as termination of this
Agreement, provided that such assignment or delegation shall not alter the
financial arrangements or basic rights and duties of Manager as provided in this
Agreement.
 
9.  
Divisibility

 
In the event that any portion of any restrictive covenant set forth in this
Agreement is held to be unreasonable, arbitrary or against public policy, then
such unreasonable portion shall be considered divisible both as to time and
geographical area.  Should any such covenant be held unreasonable, arbitrary or
against public policy, then a lesser time period and/or geographical area which
are determined to be maximum permissible but still reasonable, non-arbitrary and
not against public policy shall be enforceable against Manager.
 
10.  
Entire Agreement

 
This Agreement constitutes a special, individual employment agreement and
comprises the full and exhaustive agreement between the Parties in connection
with the employment relations between them. With respect to these employment
relations, no other arrangements and/or agreements, currently in existence or to
be in existence in the future at Employer, or any collective agreements that
apply to and/or that may apply to other employees of Employer, if at all, will
apply to Manager. For avoidance of doubt, this Agreement voids and comes in
place of any prior arrangement or agreement, if at all, verbal or written,
concerning employment relations between the Parties, if at all, and this
Agreement alone shall exclusively apply to and be binding upon the Parties in
respect of said employment relations. Notwithstanding the foregoing, nothing in
this Agreement may be construed as diminishing in any way any undertakings
and/or obligations of Manager, if at all, towards Employer and/or HOMI Companies
with respect to any period prior to this Agreement being signed.
 
11.  
Miscellaneous

 
The Preamble, and any Appendices, Exhibits or Schedules to this Agreement,
constitute an integral part hereof. Section headings are for convenience
purposes only, and may not be used in the construction or interpretation of this
Agreement. The contents of this Agreement shall also serve as notice given to
Employee under the Notice to Employee Act (Terms of Employment), 5762 - 2002. No
failure or delay on the part of any party in exercising any right and/or remedy
to which it may be entitled hereunder and/or by law shall operate as a waiver by
that party of any right whatsoever. No waiver of any right under this Agreement
shall be deemed as a waiver of any further or future right hereunder, whether or
not such right is the same kind of right as was waived in a previous instance.
No Amendment to this Agreement, or any part thereof, shall be valid or binding
upon the Parties unless drawn up in writing and signed by both Parties. In case
any provision of the Agreement shall be declared by a competent court to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and shall continue in full force and effect. Any use of the word “including” in
this Agreement shall be construed as meaning “including, without limitation”,
unless expressly stipulated to the contrary. All pronouns contained herein, and
any variations thereof, shall be deemed equally to refer to the masculine,
feminine or neutral, singular or plural, as the context may require. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Israel, without regard to its rules of conflict of laws. The Parties
hereby agree and submit to the exclusive jurisdiction of the competent courts in
the District of Tel-Aviv, Israel, with respect to any claim or dispute arising
out of and/or in connection with this Agreement. Notices sent by one party to
the other under this Agreement will be sent by registered mail to the addresses
specified in the Preamble, delivered by hand, transmitted by fax, or sent by
e-mail or other electronic means of communication and will be deemed to have
reached their destination 7 days after being deposited with the Post Office for
dispatch as registered mail, upon actual delivery when delivered by hand, and
upon receipt of the recipient’s written confirmation (including electronic
confirmation) of receipt when sent by fax, e-mail or other electronic means of
communication.
 
In witness whereof the parties have executed this
 
Employment agreement on the date first above written:
______________________
Employer
 
______________________
Manager

 


 
Execution Copy 

--------------------------------------------------------------------------------

 

Exhibit A’ - First Amendment
 
Effective as of 1st January, 2009
 
To the Individual Employment Agreement  (“Agreement”)
 
 
Between HOMI Israel Ltd. and Daniel Cohen
 
 
DATED AS OF 11th AUGUST 2008
 
 
Definition of Position and Terms of Employment
 
 
This Exhibit A’ - First Amendment - replaces in its entirety the Exhibit A’
dated as of 11th August 2008 and will enter into force after it is signed by
Manager and by Employer, and approved by the Board of Directors of Hotel
Outsource Management International, Inc.
 
All terms that are capitalized herein and that are defined in the Agreement and
not otherwise defined in this Exhibit A’ shall have the meanings given thereto
in the Agreement. In the event of any inconsistency or contradiction between the
provisions of this Exhibit and the provisions of the Agreement, the provisions
of the Agreement shall prevail and be binding upon the Parties.
 
1.  
Definition of Position

 
1.1  
Position - President of Employer. In the context of this position, Manager will
fulfill duties normally associated with this office. For avoidance of doubt, as
part of his duties in the Position, Manager will also continue to perform the
duties which he performed under the service provider agreement with HOMI Inc.,
dated 1.9.07 and its addendum dated 6.12.07, which agreement and addendum are of
no further force or effect.

 
1.2  
To the extent required by one or more other HOMI Companies, Manager will hold
office as President of such other HOMI Companies, and Manager’s work in holding
such office and discharging the duties associated therewith will be deemed part
of his duties hereunder, subject to the provisions of Section 3 of the
Agreement, and Manager will not be entitled to additional payment in this
regard.

 
1.3  
Manager will dedicate no less than 75% of his time in the discharge of his
duties in the Position, with it being understood that, in view of the seniority
of the Position, Manager shall be required, according to Employer’s needs, to
work more hours than a non-management employee, including outside of normal
working hours (Sunday to Thursday, 0900-1800), and in this respect each Party
shall show consideration for the needs and constraints of the other.

 
2.  
Cost of Employment; Salary

 
 
2.1  
For all services and duties rendered in any and all capacities by Manager to
Employer and/or to HOMI Companies as of the date the Agreement is signed,
including, without limitation, overtime and work outside of normal work hours,
Employer will pay Manager salary and benefits as set forth herein.

 
2.2  
The all inclusive total cost to HOMI Companies of Manager’s employment by
Employer under this Agreement shall be $170,000 (one hundred seventy thousand US
Dollars) per annum (hereinafter: the “Cost of Employment”). Cost of Employment
includes all wages and benefits whatsoever to which Manager is entitled under
this Agreement and/or by law, and all of the price increase bonuses (tosefet
yoker) and wage bonuses that have been paid to employees in Israel up to the
effective date hereof, and all Employer withholding taxes and Employer
deductions and contributions of all kinds and all other sums of any kind which
form part of the cost to HOMI Companies of Employer’s employing Manager under
the Agreement, with the exception of sums which are clearly and unequivocally
defined herein as being payable to Manager in addition to the Cost of
Employment.

 
 
2
Exhibit A’ to Employment Agreement - First Amendment
HOMI Israel – Daniel Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
2.3  
Manager’s wages for the term of Manager’s employment under the Agreement shall
be in the form of a monthly salary, which shall be paid to Manager immediately
following the end of each month of employment pursuant to the Agreement, in
respect of the immediately preceding month. The amount of which salary, defined
in gross terms, shall be calculated as a function of the Cost of Employment,
taking into consideration all applicable taxes, social security payments, all
other withholding payments required by law and all other benefits set forth
herein, that form part of the Cost of Employment (hereinafter: the “Salary”).

 
3.  
Telephone

 
Manager has elected not to receive a company cellular phone from Employer.
However, Employer shall reimburse Manager in full for all of Manager’s telephone
expenses for usage in relation to HOMI Companies matters and such expenses shall
not be included in the Cost of Employment.
 
4.  
Managers’ Insurance

 
4.1  
For each month Manager is employed by the Employer pursuant to this Agreement,
the following monthly payments will be deducted from and/or paid on the basis of
the Salary, for Manager, to a Managers Insurance Policy of the Manager’s
election:

 
a.  
a sum equal to 8⅓ % of the Salary will be paid by the Employer, to the Managers
Insurance, as a Severance Fund;

 
b.  
a sum equal to 5% of the Salary will be paid by Employer, and 5% of the Salary
will be paid by Manager by means of deduction from the Salary, and these sums
will be paid to the Managers Insurance, as a Provident Fund;

 
c.  
a sum equal to 7.5% of the Salary will be paid by Employer, and 2.5% of the
Salary will be paid by Manager by means of deduction from the Salary, and these
sums will be paid to a Study Fund (Keren Hishtalmut).

 
d.  
a portion of the Salary will be paid by Employer on account of general
disability insurance, depending on Manager’s age and the applicable regulations.

 
4.2  
The Managers Insurance Policy will be owned by Employer and issued in its name,
provided however that Employer will unconditionally release and transfer said
policy into the Manager’s name upon termination of the employment relations
between the Parties.

 
4.3  
In the event of dismissal or resignation which, pursuant to the Severance Pay
Act, 5723 - 1963 (hereinafter: the “Severance Pay Act”), entitles the Manager to
Severance Pay, Employer will release the Managers Insurance policy, in its
entirety, to the Manager, as set forth above, and this will constitute full and
final payment of all severance pay, in accordance with Section 14 of the
Severance Pay Act, without any top-up payment.

 
5.  
Composition of Wage Package

 
Notwithstanding the provisions of Section 3 and 4 above, upon Manager’s written
request, Employer may be agreeable to changing the composition of the wage
package set forth therein, provided, however, that the Salary and the Cost of
Employment shall at all times remain as defined in Section 2 above, without
change. For instance, if Employer agrees to a written request by Manager to
reduce the payments being made under Section 4.1 above, whether this is with the
objective of remaining beneath the ceiling recognised for tax purposes or
otherwise, then Manager’s basic monthly wages and/or other elements of the wage
package will be upwardly adjusted accordingly, so that the Cost of Employment
shall at all times remain as defined in Section 2 above, without change.
 
 
3
Exhibit A’ to Employment Agreement - First Amendment
HOMI Israel – Daniel Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
6.  
International Travel

 
It is acknowledged that a substantial amount of international travel shall be
required in the context of the Position. Employer shall bear the cost of such
travel, including flight (upgradeable economy, subject to upgrade by Manager on
his own account, and business class for transatlantic flights) and
accommodation, and these costs shall not be included in the Cost of Employment.
If Manager utilizes such travel abroad also for matters not relating to HOMI
Companies, then Manager will inform Employer, and Employer will bear only a
portion of such costs, reflecting the portion of the travel that was dedicated
to HOMI Companies matters.
 
7.  
Reimbursements

 
It is Employer’s policy to independently purchase such equipment and incur such
expenses as it deems necessary from time to time in furtherance of its
operations, including all the expenses which Employer has agreed to pay as set
forth herein. However, if, from time to time, Employer requests from Manager, or
it is otherwise absolutely necessary that Manager incur such an expense on
Employer’s behalf and at Employer’s request, then Manager will file an expense
report, in accordance with Employer policy, and produce receipts evidencing the
expenditure. Such expenses will be reimbursed to Manager if approved in writing
by HOMI Inc’s Chairman. Use of a credit card issued in Employer’s name, if at
all, shall be in strict compliance with Employer’s written policies and
directions in such regard and Employer may at any time cancel such credit cards
and/or Manager’s use thereof, in Employer’s discretion.
 
8.  
Bonus and Options

 
8.1  
For the period ending 31st December 2008, Manager confirms that he has already
received the full bonus

 
8.2  
to which he was entitled, and that as of 1st January 2009 Manager will not be
entitled to the $25 per minibar bonus that was provided for in Section 8.1 of
the Exhibit A’ dated 11th August 2008.

 
As of
 
8.3  
1 January 2009, the following bonus provisions shall apply:

 
In the event that the Board of Directors of HOMI Inc may approve a management
bonus program, it is understood that various members of management of HOMI
Companies could receive rights under such program, including the function of
HOMI Companies’ President, in which case Manager shall be entitled to whatever
bonus may be designated in such program to HOMI Companies’ President. The grant
and/or implementation of any such rights shall be at such times and in such
manner as approved by the Board of Directors as specified above.
 
8.4  
The bonus as described in Sections 8.1 and 8.2 above, whichever is applicable
(the “Bonus”), shall  not be included in the Cost of Employment and shall not
form part of the Salary and Manager will not be entitled to any social benefits
or social payments of any kind in connection with the Bonus. The Bonus shall
also constitute consideration in respect of Manager’s non-competition
undertakings towards HOMI Companies.

 
8.5  
In the event that HOMI Inc may approve an employee stock option plan, Manager
shall be entitled to participate in such plan in accordance with decisions that
may be passed by HOMI Inc’s Board of Directors from time to time, and such
option rights shall not be included in the Cost of Employment.

 
 
4
Exhibit A’ to Employment Agreement - First Amendment
HOMI Israel – Daniel Cohen
Execution Copy

--------------------------------------------------------------------------------

 
 
9.  
Vacation; Convalescence; Sick Pay

 
9.1  
Manager will be entitled to 30 days (at 50% misrah) of fully-paid annual
vacation (said quantity including 22 work days (at 50% misrah) and the
intervening Fridays and Saturdays). Unused annual vacation days may be
accumulated from one year to the next, provided that Manager’s total aggregate,
cumulative entitlement to vacation days at any time cannot exceed a ceiling of
45 such vacation days.

 
9.2  
Any entitlement of Manager in relation to Sick Pay and Convalescence Pay shall
be as determined by applicable law and are already included in the Cost of
Employment.

 
10.  
Taxes

 
All payments and benefits due from Employer to Manager under the terms of this
Agreement will be subject to the deduction of all local, state and federal
taxes, social security payments, if at all, and any other withholding payments
required by law, at Manager’s cost.
 
 
 
 
 
______________________
Employer
 
______________________
Manager

 

 
Execution Copy 

--------------------------------------------------------------------------------

 

Exhibit B’
 
Effective as of 11th August, 2008
 
To the Individual Employment Agreement  (“Agreement”)
 
 
Between HOMI Israel Ltd. and Daniel Cohen
 
 
DATED AS OF 11th AUGUST 2008
 
 
Relations Following Termination of Employment
 
 
All terms that are capitalized herein and that are defined in the Agreement and
not otherwise defined in this Exhibit B’ shall have the meanings given thereto
in the Agreement. In the event of any inconsistency or contradiction between the
provisions of this Exhibit and the provisions of the Agreement, the provisions
of the Agreement shall prevail and be binding upon the Parties.
 
1.  
Nature of Relations Following End of Employment Relations

 
1.1  
For a period of twenty-four months following the end of employment relations,
for whatever reason, between Employer and Manager (the “Service Period”),
Manager undertakes to provide Employer and/or any other of the HOMI Companies,
as designated in writing by Employer, with services, in operations and/or sales
and/or marketing, as designated in writing by Employer (“Services”).

 
1.2  
Services will be on an independent contractor basis, without employment
relations existing between Manager and any HOMI Company, and the terms included
in Sections 2 and 4 of the Agreement shall be deemed to apply to the Services
relations between the Parties during the Service Period, mutatis mutandis,
provided that the non-compete restriction contained in Section 4.6 of the
Agreement shall continue in force for the entire Service Period, and not just
for the first 12 months following the end of employment relations.

 
1.3  
During the first year of Service Period (“Year One”) and during the second year
of the Service Period (“Year Two”), Employer may require that 20 hours’ Services
will be provided by Manager each month, and Manager undertakes to meet such
request.

 
1.4  
In return for Services provided by Manager during Service Period, and in
consideration for the non-compete provisions, which will remain in force for the
entire Service Period as stated above, Employer shall pay Manager the sum of
$4,500 per month during the Service Period, against due presentation of a tax
invoice in Manager’s name.

 
1.5  
For the duration of Year One, Employer shall pay the sum set forth in Section
1.4 above, whether or not it requests to receive the Services, and shall be
exempt from paying such sum (but the non-compete provisions shall remain
effective) only if Manager does not supply the Services, even though Employer
demanded such services. At any time in Year Two, Employer may elect to cease
making such payments, in which case Manager shall, from that point forward, no
longer be required to supply Services and no longer be bound by the non-compete
restriction contained in Section 4.6 of the Agreement.

 
 
 
 
 
______________________
Employer
 
______________________
Manager

 

 
 
 

--------------------------------------------------------------------------------

 

